Goodrich, P. J.
(dissenting):
I cannot assent to the proposition that the articles in question are susceptible of any other meaning than that they imputed wrongdoing to the plaintiff in his official capacity as. a member of the Assembly. Reading them together, they charge him with being one of ten gas acrobats who had changed their votes on the gas bill, from corrupt motives and for a price offered by the gas lobby. If this is not libelous per se, it is difficult to frame a libel.
Judgment and order reversed and new trial granted, costs to abide the event.